The defendant’s contention that his plea of guilty should be vacated because the facts to which he allocated do not actually constitute a crime is unpreserved for appellate review (see People v Pryor, 11 AD3d 565, 566 [2004]). In any event, contrary to the defendant’s contention, the facts to which he allocuted constituted the crime of manslaughter in the first degree (see Penal Law §§ 20.00, 125.20; see also People v Pagan, 281 AD2d 294, 295 [2001]). Rivera, J.P., Hall, Roman and Cohen, JJ., concur.